Case: 17-41071      Document: 00514492888         Page: 1    Date Filed: 05/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-41071                            May 30, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
SHIRLEY INFANTE,

                                                 Plaintiff - Appellee
v.

LAW OFFICE OF JOSEPH ONWUTEAKA, P.C.; JOSEPH ONWUTEAKA,
individually,

                                                 Defendants - Appellants




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-324


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Joseph Onwuteaka is a lawyer and the sole owner of the Law Office of
Joseph Onwuteaka, P.C. He and his wife are the owners and managing
members of Samara Portfolio Management, L.L.C. 1 Until 2014, Samara was in




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1  For the sake of simplicity, we refer to Onwuteaka and his firm collectively as
“Onwuteaka.” We refer to the law firm separately as “Onwuteaka, P.C.” We refer to Samara
Portfolio Management, L.L.C., as “Samara.”
    Case: 17-41071    Document: 00514492888    Page: 2   Date Filed: 05/30/2018



                                No. 17-41071
the business of buying debts and referring them to Onwuteaka for collection.
Between 2008 and 2012, Onwuteaka filed nearly 2,000 cases on Samara’s
behalf—many against borrowers who lived far from the courthouse in Houston
where he filed the lawsuits. So fecund a filer was he that the court even
assigned Onwuteaka a “frequent filer” number.
      Eventually, some of the defendants fought back, filing counterclaims
alleging violations of state and federal consumer protection laws. In response,
Onwuteaka would routinely dismiss Samara’s claims. Many of the defendants
in the collection cases would likewise drop their claims. But some persisted.
Indeed, this is not our first encounter with Onwuteaka. In another case, we
affirmed a judgment against him for violations of federal consumer protection
laws, including an award of $1,000 in statutory damages and over $72,000 in
fees and costs. Serna v. Law Office of Joseph Onwuteaka, P.C., 614 F. App’x
146, 147-48, 150, 159 (5th Cir. 2015) (per curiam). In time, Onwuteaka caught
the attention of the State of Texas. Texas ultimately secured a $25,000,000
judgment against him in state court, along with over $500,000 in attorneys’
fees. See Texas v. Samara Portfolio Mgmt., LLC, No. 2013-35721 (80th Dist.
Ct., Harris County, Tex. July 14, 2017).
                                      I.
      With this background, we turn to the matter at hand. In June 2013, two
weeks after Texas filed its lawsuit against Onwuteaka, Onwuteaka filed a
lawsuit against Shirley Infante. Infante is a 64-year-old resident of Beaumont,
Texas. Incensed that Onwuteaka would try to hale her into court in Houston,
Infante enlisted the services of a legal aid organization. Roughly six months
after Infante filed an answer in the state-court litigation, Onwuteaka
nonsuited. Infante then sued Onwuteaka, Onwuteaka, P.C., and Samara in
federal court, alleging violations of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. §§ 1692-1692p. The defendants moved to dismiss, and
                                      2
     Case: 17-41071      Document: 00514492888        Page: 3     Date Filed: 05/30/2018



                                     No. 17-41071
both parties moved for summary judgment. The district court denied the
defendants’ motions and granted summary judgment in Infante’s favor. The
court thereafter held a trial on damages and awarded the maximum of $1,000
in statutory damages. 2 See 15 U.S.C. § 1692k(2)(A). Onwuteaka appeals. 3
                                            II.
       “We review a grant of summary judgment de novo, applying the same
standard as the district court.” Vela v. City of Houston, 276 F.3d 659, 666 (5th
Cir. 2001). Summary judgment is appropriate if “there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).
      Onwuteaka raises four arguments on appeal. First, he argues that
neither he nor his firm qualifies as a “debt collector” under the FDCPA. Second
and third, he argues that two statutory exceptions to the “debt collector”
definition apply. Fourth, he argues that there is insufficient evidence of a
covered “debt.” His arguments concerning the statutory exceptions have been
forfeited on appeal. The rest lack merit. We consider each in turn.
                                            A.
       Under the FDCPA, a “debt collector” is one whose “principal purpose . . .
is the collection of any debts” or “who regularly collects or attempts to collect
. . . debts owed or due or asserted to be owed or due another.” 15 U.S.C.
§ 1692a(6). This definition describes two types of debt collectors: those whose
“principal purpose” is debt collection and those who “regularly collect” others’



      2  To date, two other district courts in this circuit have also awarded the statutory
maximum in FDCPA cases brought against Onwuteaka. Alaniz v. Law Office of Joseph
Onwuteaka, P.C., No. 5:15-CV-00587, 2015 WL 13545188, at *3 (W.D. Tex. Dec. 4, 2015);
Serna v. Law Office of Joseph Onwuteaka, PC, No. 4:11-CV-3034, 2014 WL 109402, at *10
(S.D. Tex. Jan. 10, 2014), aff’d, 614 F. App’x 146.
       3 Onwuteaka has represented himself in this litigation, just as he did in Serna. See

614 F. App’x at 147.
                                            3
    Case: 17-41071     Document: 00514492888     Page: 4   Date Filed: 05/30/2018



                                  No. 17-41071
debts. See Garrett v. Derbes, 110 F.3d 317, 318 (5th Cir. 1997). A “creditor,” by
contrast, is “any person who offers or extends credit creating a debt or to whom
a debt is owed.” 15 U.S.C. § 1692a(4).
      While the dispositive motions in this case were pending, the Supreme
Court held that debt purchasers who collect for their own accounts are not
“debt collectors” under the “regularly collects” alternative. See Henson v.
Santander Consumer USA Inc., 137 S. Ct. 1718, 1721-22 (2017). Recognizing
that she had not pleaded the “principal purpose” alternative, Infante conceded
that her complaint no longer stated a claim against Samara, at least not in its
present form. Citing the potential for delay, she declined to seek leave to
amend.
      On appeal, Onwuteaka claims that he deserves “creditor” status by
proxy. His argument (though only barely more elaborate than those he has
forfeited) seems to run as follows: Samara owns the debts, Onwuteaka owns
Samara, and therefore Onwuteaka owns the debts. According to this
argument, because Onwuteaka owns the debts, he was not collecting another’s
debts and is therefore not a debt collector under the “regularly collects”
alternative. Onwuteaka never clarifies why, in his view, that status should also
extend to Onwuteaka, P.C. He seems simply to assume it should based on
common ownership.
      Onwuteaka’s creditor-by-proxy argument lacks support in the law and
defies logic. Under Texas law, Onwuteaka, his limited liability company, and
his professional corporation are distinct legal personalities. Spates v. Office of
Att’y Gen., Child Support Div., 485 S.W.3d 546, 550-51 (Tex. App.—Houston
[14th Dist.] 2016, no pet.) (limited liability company); Newman v. Toy, 926
S.W.2d 629, 631 (Tex. App.—Austin 1996, writ denied) (professional
corporations). Onwuteaka could have bought the debts himself. Instead, he
decided to take advantage of the benefits of limited liability. See Shook v.
                                         4
    Case: 17-41071     Document: 00514492888      Page: 5   Date Filed: 05/30/2018



                                  No. 17-41071
Walden, 368 S.W.3d 604, 613 n.10 (Tex. App.—Austin 2012, pet. denied). But
he must accept the bitter with the sweet. Samara—not Onwuteaka or
Onwuteaka, P.C.—owns the debt. Cf. Tex. Bus. Orgs. Code § 101.106 (“A
member of a limited liability company . . . does not have an interest in any
specific property of the company.”). Thus, Onwuteaka was collecting “debts . . .
asserted to be owed or due another,” not himself. 15 U.S.C. § 1692a(6).
      Indeed, the pre-suit demand letters Onwuteaka sent to Infante both
represented that Samara Portfolio Management was Onwuteaka’s “client.”
“[T]he term ‘debt collector’ in the Fair Debt Collection Practices Act applies to
a lawyer who ‘regularly,’ through litigation, tries to collect consumer debts.”
Heintz v. Jenkins, 514 U.S. 291, 292 (1995) (emphasis removed) (citation
omitted). As if to underscore the point, both of the demand letters state at the
bottom (albeit in conspicuously small type): “This Is An Attempt to Collect A
Debt By A Debt Collector.” We reject Onwuteaka’s argument that he is not a
debt collector by virtue of a legally distinct entity’s ownership of the debt.
                                        B.
      After defining “debt collector,” the FDCPA lists a number of exceptions
to that definition, two of which Onwuteaka tries to invoke. See 15 U.S.C.
§ 1692a(6)(A), (B). The entirety of Onwuteaka’s argument for the exceptions
spans two short sentences—sentences in which he not only misstates the
exceptions, but also fails to explain why either applies to this case and to
provide citations to the factual record. We have already chastised Onwuteaka
for his “conclusory” and “deficient” briefing. 614 F. App’x at 151, 159. We also
admonished him that in opposing summary judgment, he “must not only
‘identify specific evidence in the record,’ but also ‘articulate the “precise
manner” in which that evidence’” supports his position. Id. at 152 (quoting
Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014)). This is because “Rule
56 does not impose upon the district court [or the court of appeals] a duty to
                                        5
     Case: 17-41071       Document: 00514492888         Page: 6    Date Filed: 05/30/2018



                                      No. 17-41071
sift through the record in search of evidence to support a party’s opposition to
summary judgment.” Id. (alteration in original). Despite having already been
sanctioned by this court for his “persistently deficient briefing and
misrepresentation of legal authority,” id. at 159, Onwuteaka once again asks
this court to consider half-baked arguments devoid of legal citation or factual
support. We again decline to do so. 4 See id. at 151-53 & n.8, 156-57, 159 n.14.
                                             C.
       Finally, Onwuteaka argues that there is insufficient evidence of a
covered “debt.” Under the FDCPA, a “debt” is “any obligation or alleged
obligation of a consumer to pay money arising out of a transaction in which the
money, property, insurance, or services which are the subject of the transaction
are primarily for personal, family, or household purposes.” 15 U.S.C.
§ 1692a(5).
       Onwuteaka’s argument is difficult to follow because it merely recounts
facts that have no obvious legal significance without explaining why they
support his argument. Cf. Serna, 614 F. App’x at 152 (advising Onwuteaka
that he must “articulate the ‘precise manner’ in which [the factual record]
support[s]” his argument (quoting Willis, 749 F.3d at 317)). Onwuteaka
explains that the complaint alleges that Infante bought two televisions from a
Conn’s store on an installment plan. But, significantly in Onwuteaka’s view,
Conn’s Appliance, Inc., not Conn’s, was the original creditor. Onwuteaka then
highlights that Infante stipulated at the damages hearing that she did not
produce any contract with Conn’s Appliance, Inc., and that her testimony at
the hearing provides no evidence of a relationship with the original creditor.


       4Since filing this appeal, Onwuteaka has filed an appeal of the district court’s post-
judgment attorneys’ fees award. See Infante v. Law Office of Joseph Onwuteaka, P.C., No. 18-
40231 (filed Mar. 16, 2018). He should carefully consider in that case whether his briefing
adequately presents his arguments under our caselaw. See United States v. Scroggins, 599
F.3d 433, 446-47 (5th Cir. 2010).
                                             6
    Case: 17-41071    Document: 00514492888     Page: 7   Date Filed: 05/30/2018



                                 No. 17-41071
According to Onwuteaka, it follows—as night the day—that Infante has failed
to prove a debt.
      His argument misses the mark. The FDCPA’s definition of “debt”
includes “any . . . alleged obligation.” 15 U.S.C. § 1692a(5). It is undisputed
that Onwuteaka sent two demand letters and filed a lawsuit alleging that
Infante owed a debt to Conn’s Appliance, Inc., and demanding payment.
Moreover, Infante produced two retail installment contracts with Conn’s
Credit Corporation, Inc. To the extent Onwuteaka is playing a semantic game,
his argument is not well taken. Even assuming that Conn’s Appliance, Inc., is
not the original creditor, any error in identifying the original creditor is
entirely of Onwuteaka’s making. He failed to identify the original creditor
correctly in his demand letters and state-court petition. Because the FDCPA
covers alleged debts, see 15 U.S.C. § 1692a(5), his failure matters not a whit.
                                      III.
      In sum, all of Onwuteaka’s claims of error fail. We find no ground upon
which to reverse the district court. For the foregoing reasons, we AFFIRM.




                                       7